 Case 6:16-ap-01219-MH          Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22                 Desc
                                 Main Document Page 1 of 8


1    Jon H. Lieberg, Esq. (SBN 82324)
     LIEBERG OBERHANSLEY LLP
2    41911 Fifth Street, Suite 300
     Temecula, California 92590                                       FILED & ENTERED
3    Tel. No. (951) 699-6600
     Fax No. (951) 699-6616
4    Email:jlieberg@losglaw.com                                             JAN 18 2019
5    Attorneys for Creditors Keith H. Candee
     and Original Thurber Ranch LLC                                    CLERK U.S. BANKRUPTCY COURT
6                                                                      Central District of California
                                                                       BY moser      DEPUTY CLERK


7
                                                                 CHANGES MADE BY COURT
8                         UNITED STATES BANKRUPTCY COURT

9             CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION

10

11   In re:                                          Bankruptcy Case No. 6:16-bk-13096-MH

12   TAREK EL SAYED AYOUB and                        Chapter 7
     GABRIELA VILLEDA AYOUB
13                                                   Adv. No.: 6:16-ap-01219-MH
                             Debtors.
14                                                   ORDER ON PLAINTIFFS’ MOTION FOR
     KEITH H. CANDEE and ORIGINAL                    SUMMARY JUDGMENT TO DETERMINE
15   THURBER RANCH LLC, formerly                     DEBT TO BE NON-DISCHARGEABLE
     Known as Thurber Ranch LLC,                     UNDER 11 U.S.C. 523(a)(6)
16
                             Plaintiffs,
17
                  v.
18                                                   Hearing Date:   January 9, 2019
     TAREK EL SAYED AYOUB and                               Time:    2:00 p.m.
19   GABRIELA VILLEDA AYOUB,                           Courtroom:    303 – Judge Mark Houle
                                                            Place:   3420 Twelfth Street
20                           Defendants.                             Riverside, CA 92501

21

22
              The motion for summary judgment of Plaintiffs Keith H. Candee and Original
23

24   Thurber Ranch LLC (“Plaintiffs”), pursuant to Rule 7056 of the Federal Rules of

25   Bankruptcy Procedure, with regard to Plaintiffs’ Complaint to Determine Non-

26   Dischargeability of Debt under 11 U.S.C. 523(a)(6) and all related Affirmative Defenses
27
     raised by Defendants Tarek el Sayed Ayoub and Gabriela Villeda Ayoub (“Debtors”) in
28
     their Answer (the “Motion”), came on for hearing on January 9, 2019 at 2:00 p.m. in
                                          1
     ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                  6:16-ap-01219-MH
 Case 6:16-ap-01219-MH          Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22                     Desc
                                 Main Document Page 2 of 8


1    Courtroom 303 before the Honorable Mark D. Houle, United States Bankruptcy Judge.

2    Jon H. Lieberg, Esq. of Lieberg Oberhansley LLP appeared for Plaintiffs. Debtors
3
     appeared in propria persona.
4
            Prior to the hearing, the Court posted a tentative ruling granting Plaintiffs’
5
     Motion, a copy of which is attached hereto (the “Tentative Ruling”).
6
            Based upon the papers submitted in support of and in response to the Motion, the
7

8    papers and pleadings filed in this adversary proceeding, the arguments of the parties

9    made and as set forth on the record, the findings of fact and conclusions of law as set
10   forth in the Tentative Ruling, including the Court’s finding that public policy supports the
11
     application of issue preclusion in this matter, notice appearing proper and good cause
12
     appearing therefor,
13
            IT IS HEREBY ORDERED that:
14

15          1.      The Motion is GRANTED.

16          2.      The Court adopts the Tentative Ruling as its Final Ruling and grants the

17   Motion based on the Court’s findings of fact and conclusions of law as set forth in the
18   Tentative Ruling and as augmented on the record, and the arguments made and facts
19
     established by Plaintiffs’ moving papers, and finds that the Plaintiffs have established
20
     that there is no genuine dispute as to any material fact, that public policy supports the
21
     application of issue preclusion in this matter, and that Plaintiffs are entitled to judgment
22

23   as a matter of law.

24

25                                                    ###
26
       Date: January 18, 2019
27

28

                                          2
     ORDER GRANTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT                       6:16-ap-01219-MH
Case 6:16-ap-01219-MH   Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22   Desc
                         Main Document Page 3 of 8
Case 6:16-ap-01219-MH   Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22   Desc
                         Main Document Page 4 of 8
Case 6:16-ap-01219-MH   Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22   Desc
                         Main Document Page 5 of 8
Case 6:16-ap-01219-MH   Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22   Desc
                         Main Document Page 6 of 8
Case 6:16-ap-01219-MH   Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22   Desc
                         Main Document Page 7 of 8
Case 6:16-ap-01219-MH   Doc 34 Filed 01/18/19 Entered 01/18/19 16:12:22   Desc
                         Main Document Page 8 of 8
